McDonald, J.
By the Court. delivering the opinion.
On the argument of this cause in this Court, all the as signments of error were abandoned except those founded on the motion in arrest of judgment, and the refusal of a new trial on the ground that Ford was an incompetent Avitness; and that the verdict of the jury was contrary to evidence.
*194[1.] The indictment states the offence so plainly, that the nature of the offence may be easily understood by the jury. Every act necessary to constitute the offence is substantially •charged against the accused, in the indictment, and that is sufficient. Cobb, 833.
[2.] The injured party is a competent witness. Cobb, 836-Ford was therefore properly admitted.
It being, conceded by counsel for the plaintiff in error, that if Ford was a competent witness, the verdict of the jury was not contrary to evidence, we affirm the judgment of the Court.
Judgment affirmed.